Citation Nr: 9929871	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas denying service connection for hearing loss of 
the left ear.  The veteran filed a notice of disagreement 
with the above determination in August 1998.  He was issued a 
statement of the case as to the denial of service connection 
for left hearing loss in September 1998.  He submitted a 
substantive appeal in November 1998.

In March 1999 the veteran amended his claim to include 
service connection for hearing loss of the right ear.  The 
veteran specifically requested service connection for 
bilateral hearing loss be referred to the Board if his claim 
for service connection is denied by the RO.  However, the RO 
denied entitlement to service connection for hearing loss of 
the right ear in March 1999.  The Board has construed the May 
1999 local representative's statement on the veteran's behalf 
as a notice of disagreement with the March 1999 RO 
determination.  The issue of entitlement to service 
connection for a right hearing loss is addressed in the 
remand portion of the decision.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDING OF FACT

The claim of entitlement to service connection for left 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for left 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran's right ear and left 
ear at enlistment to be normal with hearing described as 
15/15.  It was reported that the veteran had no severe ear 
trouble.  The physical examination for the purpose of 
discharge from active duty revealed that the veteran's ears 
were normal and whispered voice was described as 15/15 in 
both ears.  The service medical records show no documentation 
or diagnosis of a hearing impairment. 

Post service medical records reveal that the veteran had an 
audiometric evaluation in December 1996.  The results of the 
audiometric evaluation revealed the auditory threshold of the 
left ear at 15 decibels at a frequency of 500, 10 decibels at 
a frequency of 1,000, 5 decibels at a frequency of 2,000, 35 
decibels at a frequency of 4,000 and 55 decibels at a 
frequency of 8,000.  The auditory threshold of the right ear 
was 15 decibels at a frequency of 500, 15 decibels at a 
frequency of 1,000, 10 decibels at a frequency of 2,000, 25 
decibels at a frequency of 4,000 and 35 decibels at a 
frequency of 8,000.  The veteran's speech recognition score 
was 90 percent discrimination for both ears.  There was 
binaural discrimination in speech recognition of 100 percent.

In January 1998 the veteran had an audiometric evaluation 
that revealed auditory threshold of the left ear at 25 
decibels at a frequency of 250, 15 decibels at a frequency of 
500, 15 decibels at a frequency of 1,000, 15 decibels at a 
frequency of 2,000, 45 decibels at a frequency of 4,000 and 
60 decibels at a frequency of 8,000.  

An August 1998 audiological report revealed Audiogram ANSI - 
1969 findings.  The auditory threshold of the left ear was 
indicated in a range between 10 and twenty decibels at a 
frequency of 250, between 0 and 10 decibels at a frequency of 
500, 0 decibel at a frequency of 1,000, between 10 and 20 
decibels at a frequency of 2,000, between 30 and 40 decibels 
at a frequency of 3,000, between 40 and 50 decibels at a 
frequency of 4,000, between 70 and 80 decibels at a frequency 
of 6,000 and 60 decibels at a frequency of 8,000.  The 
veteran's speech recognition score was 92 percent 
discrimination for the left ear.

The veteran filed a claim for service connection for hearing 
loss of the left ear in January 1998.  In March 1998 the RO 
denied his claim for service connection for hearing loss of 
the left ear because the evidence presented did not show 
audiometric findings that met the criteria for a grant of 
service connection for defective hearing.

In August 1998 the RO received the veteran's notice of 
disagreement wherein he requested a hearing examination by 
the VA so that his hearing loss could be properly evaluated.  
In November 1998 the RO received the veteran's appeal to the 
Board.  In his appeal, he requested a local hearing before a 
local hearing officer.

At his personal hearing in March 1999 the veteran testified 
that his job in the military consisted of taking care of 
decks and being on watch as a seaman.  He said he was exposed 
to the noise of gunfire from six-inch guns that were fired on 
board the ship.  Hearing Transcript (Tr.) p. 2.  He further 
stated that he does not recall having any hearing loss while 
on active duty.  He testified that he has ringing in his ear 
but he does not know when the ringing started.  He also 
testified that a hearing aid has been recommended but that he 
does not wear a hearing aid.  Tr. p. 3.  The veteran stated 
that he was first diagnosed with hearing loss sometime in the 
1980s.  He also stated that he worked around noise when he 
worked in a sawmill.  He stated that he started working at 
the sawmill approximately ten years after discharge from the 
service.  Tr.  p. 4-5.



Criteria

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  See also Savage v. Gober, 10 Vet. 
App. 488 (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Service records show that the veteran served as a seaman.  
The veteran testified that he was exposed to noise while on 
active duty in the Navy when six-inch guns were fired on 
board the ship.  There is no documentation in the service 
records of complaints or diagnoses of a hearing problem or 
hearing loss.  In fact, service records show that the 
veteran's left ear was normal and hearing was described as 
15/15 in both ears during the enlistment and separation 
examinations.  Furthermore, the veteran testified at his 
personal hearing that he did not notice any hearing loss 
while in the service.

Post-service medical records show that the veteran had his 
hearing evaluated on three occasions.  With regard to the 
evaluation of a hearing impairment, application of the 
regulation set forth at 38 C.F.R. § 3.385 pertaining to 
disability due to impaired hearing is required.  Pursuant to 
the regulation, impaired hearing is considered a disability 
when the auditory threshold in any of the noted frequencies 
is 40 decibels or greater or if at least three of the 
frequencies are 26 decibels or greater.  In applying this 
criteria to the instant case, the evidence shows that the 
veteran had a disability due to impaired hearing in his left 
ear in December 1996.  The evidence reveals that in January 
1998 and in August 1998 the veteran showed disability due to 
impairment in both ears.  The regulations also provide that 
if speech recognition scores using the Maryland CNC Test are 
less than 94 percent, disability due to impaired hearing will 
be considered.  In this case, the veteran's speech 
recognition scores showed instances of less than and greater 
than 94 percent but there is no indication that the tests 
were administered using the Maryland CNC Test.

Even though the evidence reveals that the veteran has hearing 
loss in his left ear, there is no evidence of a medical 
opinion or other evidence linking his left hearing loss to 
service.  In order to well-ground his claim for service 
connection for left hearing loss, the veteran must provide 
evidence that such was incurred in-service or within the 
statutory presumptive period and provide evidence of a link 
between his current left hearing impairment and the disease 
or injury incurred in-service.  No such evidence has been 
proffered by the veteran.  

The veteran stated that he did not recollect having any 
hearing loss while in service.  He also stated that 
approximately ten years after service, he worked at a sawmill 
where he worked around noise.  Moreover, the veteran stated 
that he was first diagnosed with hearing loss sometime in the 
1980s which is more than twenty-five years after service.  
Consequently, the veteran has failed to provide competent 
medical evidence of a link between his current hearing loss 
and service.  Therefore, service connection for left hearing 
loss is not established.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for left 
hearing loss must be denied as not well grounded.  

For the foregoing reasons, the Board finds that the veteran 
has not presented or identified probative medical evidence 
that links his hearing impairment to an injury or disease 
that was incurred in service, or in the presumptive period.  
Consequently, the Board concludes that the appellant's claim 
for service connection for left hearing loss is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, supra. 
at 506.


The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information, which would render his 
claim plausible.  However, the Board finds no such 
information.  Beausoleil v. Brown, 8 Vet. App. 459, 464-465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

The appellant's service representative contends that the VA 
has expanded its duty to assist because it is required to 
fully develop a claim before making a decision on claims that 
are not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1999), prior to 
determining that a claim is not well-grounded.  In addition, 
it was more recently held that under 38 U.S.C.A. § 5107(a), 
VA has a duty to assist only those appellants who have 
established well-grounded claims.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  






The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

As the appellant's claim for service connection for left 
hearing loss is not well grounded, the doctrine of reasonable 
doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for left hearing loss, the 
appeal is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted, the local representative filed a notice 
of disagreement with the RO's March 199 denial of entitlement 
to service connection for a right hearing loss.  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case, and the RO's failure to issue such 
is a procedural defect requiring remand.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

Accordingly, to ensure due process of law, the Board is 
remanding the case to the RO for the following action:

The RO should issue a statement of the 
case on the issue of the denial of 
service connection for a right hearing 
loss.  The veteran should be notified of 
the requisite period of time to submit a 
substantive appeal if he desires 
appellate review of his claim.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
afford the veteran due process of law.  No action is required 
of the veteran until he is notified.

		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

